Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE MUNICIPALS TRUST The Eaton Vance Building 255 State Street Boston, MA 02109 Telephone: (617) 482-8260 Telecopy: (617) 338-8354 CERTIFICATION Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and Regulation S-T, Eaton Vance Municipals Trust (the Registrant) (1933 Act File No. 33-572) certifies (a) that the forms of prospectus and statement of additional information dated October 5, 2007 used with respect to the following series of the Registrant, do not differ materially from those contained in Post-Effective Amendment No. 111 (Amendment No. 111) to the Registrants Registration Statement on Form N-1A, and (b) that Amendment No. 111 was filed electronically with the Commission (Accession No. 0000940394-07-001185) on October 4, 2007: Eaton Vance Arizona Municipals Fund Eaton Vance Colorado Municipals Fund Eaton Vance Connecticut Municipals Fund Eaton Vance Michigan Municipals Fund Eaton Vance Minnesota Municipals Fund Eaton Vance New Jersey Municipals Fund Eaton Vance Pennsylvania Municipals Fund EATON VANCE MUNICIPALS TRUST By: /s/ Maureen A. Gemma Maureen A. Gemma, Assistant Secretary Date: October 5, 2007 015_0342
